DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10, 13-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda (US 2007/0241962).
Claim 1, 9, 15: Shinoda discloses a radar apparatus for a motor vehicle (para 0010), the radar apparatus comprising: 
a transceiver device configured to, transmit radar radiation, receive the radar radiation reflected from objects disposed in an environment of the radar apparatus, and 
a protective device configured to protect the transceiver device from external influences (fig 1 elements 7, 8, 11 showing a radome 11 having a thin metallic layer 7, para 0043), wherein at least a section of the protective device has a thickness that is less than 10% of a wavelength of the radar radiation passing through the protective device (para 0010 mmW radar, para 0044 plate 7 is 0.05mm)
 
Claim 2: Shinoda discloses the thickness is less than 0.275 millimeters (para 0044 plate 7 is 0.05mm)

Claim 4, 10: Shinoda discloses the transceiver device is arranged in the housing and the protective device is attached to the housing (fig 2 elements 11, 7, 1, 2a, 2b)

Claim 7, 13: Shinoda discloses the protective device is attached to the housing such that the transceiver device is enclosed in the housing to form an airtight condition (fig 2 elements 11, 7, 1, 2a, 2b, para 0002, 0043, 0044)

Claim 8, 14, 16, 17: Shinoda discloses the protective device includes at least one foil arranged in a beam path of the transceiver device (fig 1 element 7, para 0043 metallic slit plate, metals are generally “opaque”)

Claim 20: Shinoda discloses the external influences include particles, gases or liquids (para 0002, 0043, 0044)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 5, 6, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2007/0241962).
Claim 3: Shinoda discloses the protective device is at least partially formed of plastic material (para 0043 “dielectric material”).  While “dielectric materials” encompass materials beyond merely plastics, it is well known in the art to use plastics for vehicular radomes.  As such, it would have been obvious to modify the invention such that the dielectric material were a plastic in order to use well known and easy to manufacture materials (injection molding of plastics, etc.).  

Claim 5, 11: Shinoda discloses the housing is at least partially made of a dielectric and the protective device is in contact with the housing (fig 1, 2 elements 11, 7, para 0043, 0051).
While “dielectric materials” encompass materials beyond merely plastics, it is well known in the art to use plastics for vehicular radomes.  As such, it would have been obvious to modify the invention such that the dielectric material were a plastic in order to use well known and easy to manufacture materials (injection molding of plastics, etc.).  
Examiner similarly takes Official Notice that bonding, welding, and other means of adhering such structures together are well known in the art.  As such, it would have been obvious to modify the invention such that the housing and protective device were bonded or welded as these are known implementations of bringing structures into “contact”.  

Claim 6, 12: Shinoda discloses the housing is at least partially made of metal (fig 1 element 7, para 0043), 
Examiner similarly takes Official Notice that bonding, welding, and other means of adhering such structures together are well known in the art.  As such, it would have been obvious to modify the invention such that the housing and protective device were bonded or welded as these are known implementations of bringing structures into “contact”.  

Claim 18: The structure 7 of Shined is designed to produce linearly polarized radar signals.  Shinoda discloses the foil layer is formed of a metal material (fig 1 element 7, para 0043).  However, it would have been obvious to try other materials known in use as polarizing films in order to meet design requirements such as weight or flexibility.  As such, it would have been obvious to modify the invention such that the foil layer was a non-conducting material as it is one characteristic of a finite number of materials that could be used to produce a polarizer for RF signals.  

Claim 19: Shinoda discloses the transceiver device is configured to transmit radar radiation at a frequency of mmW, which spans approximately 30-300GHz.  As Shinoda is drawn to vehicular radar, the most common radar frequency band for automotive applications is 77GHz.  As such, it would hve been obvious to modify the inveiotn such that the frequency of 77GHZ was utilized as this is the band reserved for automotive radar applications. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648